Case 3:19-cv-14228-BRM-LHG Document 43 Filed 11/08/19 Page 1 of 4 PagelD: 707

GURBIR S. GREWAL

ATTORNEY GENERAL OF NEW JERSEY
R.J. Hughes Justice Complex

P.O. Box 112

Trenton, New Jersey 08625

Attorney for Defendants

By: Stuart M. Feinblatt
Assistant Attorney General
(609) 376-3202
Stuart.Feinblatt@law.njoag.gov

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

AMERICANS FOR PROSPERITY,
Plaintiff, Civil Action No. 19-cv-14228
v.

GURBIR GREWAL, in his official
capacity as Attorney General of New
Jersey, ERIC H. JASO, in his official CONSENT ORDER
capacity as Chairperson of the New
Jersey Election Law Enforcement
Commission, STEPHEN M.
HOLDEN, in his official capacity as
Commissioner of the New Jersey
Election Law Enforcement
Commission, and MARGUERITE T.
SIMON, in her official capacity as
Commissioner of the New Jersey
Election Law Enforcement
Commission,

 

Defendants.

 
Case 3:19-cv-14228-BRM-LHG Document 43 Filed 11/08/19 Page 2 of 4 PagelD: 708

THIS MATTER having been brought before the Court by agreement of Derek
L, Shaffer, Esq., counsel for Plaintiff Americans for Prosperity (“AFP”), and Gurbir
S. Grewal, Attorney General of New Jersey, by Stuart M. Feinblatt, Assistant
Attomey General, counsel for Defendants Gurbir Grewal, in his official capacity as
Attorney General of New Jersey, Eric H. Jaso, in his official capacity as Chairperson
of the New Jersey Election Law Enforcement Commission, Stephen M. Holden, in
his official capacity as Commissioner of the New Jersey Election Law Enforcement
Commission, and Marguerite T. Simon, in her official capacity as Commissioner of
the New Jersey Election Law Enforcement Commission (“ELEC”) (together,
“Defendants”); and it appearing by the signatures affixed below that the parties
agree; and for good cause shown; and

WHEREAS on June 25, 2019, AFP filed a Complaint and Motion for
Preliminary Injunction against Defendants, challenging the constitutionality of the
P.L. 2019, c. 124 (“the Act”) on its face and as applied, including on the grounds
that the Act is overly broad in its description of the independent expenditure
committees subject to its requirements; and

WHEREAS on September 10, 2019, the American Civil Liberties Union of
New Jersey and the American Civil Liberties Union, Inc. (together, “ACLU
Plaintiffs”), filed a Complaint against the same Defendants in the United States
District Court, District of New Jersey, Docket No. 3:19-cv-17807-BRM-LHG,
raising similar challenges to the Act as those raised by AFP, but also specifically
challenging the Act’s provisions relating to the leadership and management of
independent expenditure committees; and

WHEREAS on September 12, 2019, the Illinois Opportunity Project (“IOP”)
filed a Complaint and Motion for Preliminary Injunction against Defendants Jaso,
Holden, and Simon in the United States District Court, District of New Jersey,
Docket No. 3:19-cv-17912-BRM-LHG, raising similar challenges to the Act as those
raised by AFP, but also specifically challenging the Act’s provisions relating to
sponsor registration, disclosure and disclaimer requirements for independent
expenditure committees; and

WHEREAS the AFP, ACLU Plaintiffs, and IOP cases have been designated
as related; and

WHEREAS on October 2, 2019, the Court issued an Opinion and Order
granting AFP’s Motion for Preliminary Injunction; and
Case 3:19-cv-14228-BRM-LHG Document 43 Filed 11/08/19 Page 3 of 4 PagelD: 709

WHEREAS to avoid unnecessary litigation and expense, the parties hereto
have agreed to allow Defendants approximately fifty days, through and including
December 20, 2019, to evaluate phy in this matter;

THEREFORE, IT IS on this y of Noverp bea 2019,
ORDERED that:

1. All deadlines in this matter are held in abeyance pending further order of
the Court; and

2. Defendants shall submit a status report to the Court, on or before December
, 2019, with a proposed schedule on how this matter should proceed.

HON. BRIAN R. MARTINOTTI
UNITED STATES DISTRICT JUDGE

 
Case 3:19-cv-14228-BRM-LHG Document 43 Filed 11/08/19 Page 4 of 4 PagelD: 710

We hereby consent to the form, content, and entry of this Order.

DATED:

GURBIR S. GREWAL
ATTORNEY GENERAL OF NEW JERSEY

/s/ Stuart M. Feinblatt
Stuart M. Feinblatt
Assistant Attorney General
Attorney for Defendants

11/7/2019

/s/ Derek L. Shaffer
Derek L. Shaffer, Esq.
Attomey for Plaintiff
Americans for Prosperity

11/7/2019
